Citation Nr: 0421767	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for macular changes of the 
left eye as the result of extra-capsular cataract extraction 
with intraocular lens implant performed by the Department of 
Veterans Affairs (VA) in October 1995, and YAG laser 
capsulotomy performed in December 1995 by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.K.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from September 1942 to July 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the VA Medical and Regional Office Center in Wichita, 
Kansas (MROC).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge sitting in Wichita, Kansas, in 
March 2004.  A transcript of this hearing is of record.

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for macular changes of the left eye as 
the result of extra-capsular cataract extraction with 
intraocular lens implant performed by the Department of 
Veterans Affairs (VA) in October 1995, and YAG laser 
capsulotomy performed in December 1995 by VA, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In October 2000, the MROC provided notice to the veteran 
of its decision in September 2000 to deny his application to 
reopen a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for macular changes of the 
left eye; no appeal was perfected.

2.  At the time of the MROC's September 2000 decision, the 
medical evidence did not show a competent medical rationale 
to support the conclusion that VA cataract surgery was the 
cause of the veteran's left eye disability.

3.  Evidence added since the September 2000 decision includes 
testimony from the veteran that a VA optometrist told him 
that nerves in his left eye were destroyed because he was 
sedated for too long during his October 1995 VA cataract 
surgery.

4.  The evidence received since the prior MROC denial is 
sufficient to establish a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
would result in a different outcome of the claim.


CONCLUSIONS OF LAW

1.  The MROC's October 2000 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2003); 38 C.F.R. §§ 20.302(a), 20.1103 
(2003).

2.  The evidence received since the MROC's last final denial 
is new and material, and thus, serves to reopen the veteran's 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for macular changes of the left eye as the 
result of extra-capsular cataract extraction with intraocular 
lens implant performed by VA in October 1995, and YAG laser 
capsulotomy performed in December 1995 by the VA.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In light of the following decision to reopen the claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for macular changes of the left eye as the 
result of VA treatment, the Board finds that veteran has been 
notified with regard to the evidence necessary to 
substantiate his claim to reopen, and of the respective 
duties of him and the VA to obtain evidence.  Pertinent 
identified medical records have been obtained.  The notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

The veteran seeks to reopen his claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
macular changes of the left eye as the result of extra-
capsular cataract extraction with intraocular lens implant 
performed by the VA in October 1995, and YAG laser 
capsulotomy performed in December 1995 by the VA.  In a 
September 2000 decision, the RO declined to reopen this 
claim, finding that the veteran had not presented new 
evidence showing that cataract surgery was the cause of his 
left eye disability, or that his disability was the proximate 
result of fault on the part of VA or of an event not 
reasonably foreseeable.  The veteran did not initiate a 
timely appeal of this decision, and it became final.  38 
U.S.C.A. § 7105.

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
For claims received subsequent to August 29, 2001, as is the 
case here, new and material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board concludes that the additional evidence submitted 
after the September 2000 decision is new and material because 
it bears directly and substantially upon an unestablished 
fact necessary to substantiate the claim that the veteran's 
left eye disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part or by an event not 
reasonably foreseeable.  Specifically, according to the 
veteran's testimony, an optometrist who examined him at the 
Wichita VAMC in October 2001, Dr. C., opined that the veteran 
was sedated for too long during his October 1995 surgery, 
which destroyed the nerves in his left eye.  This testimony 
was not of record at the time of the October 2000 decision.  
Pursuant to VCAA, for the purposes of reopening the claim 
only, the Board accepts the veteran's testimony as new and 
material evidence because, if Dr. C. confirms that she told 
him this, it raises a reasonably possibility of 
substantiating the claim.

Accordingly, this evidence is new and material, and the 
veteran's appeal must be reopened.


ORDER

New and material evidence has been presented to reopen the 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for macular changes of the left eye as the 
result of extra-capsular cataract extraction with intraocular 
lens implant performed by VA in October 1995, and YAG laser 
capsulotomy performed by VA in December 1995, and the appeal 
in that regard is granted.


REMAND

At the time of his hearing, the veteran indicated that he was 
receiving treatment from the Kansas City VA Medical Center 
(VAMC).  Treatment records from this facility do not appear 
to be of record.  In light of VA's duty to request all 
available and relevant records from federal agencies, a 
search for all records of treatment from the Kansas City VAMC 
should be completed by the RO.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(because VA is deemed to have constructive knowledge of all 
VA records and such records are considered evidence of record 
at the time a decision is made).

Additionally, as set forth above, the veteran has indicated 
that an optometrist who examined him at the Wichita VAMC in 
October 2001, Dr. C., opined that the veteran was sedated for 
too long during his October 1995 surgery, which destroyed the 
nerves in his left eye.  Such a statement is also not 
currently of record.  Although treatment records from the 
Wichita VAMC have been obtained that show treatment by Dr. C. 
as well as other VA eye examiners between 2001 and 2003, a 
further search for this statement should be performed.  In 
addition, the veteran should be requested to provide 
additional information in order to request the alleged nexus 
statement.  (The veteran has indicated that this optometrist 
is no longer employed at the Wichita VAMC, and may have a 
different last name due to her recent marriage.)  The Wichita 
VAMC should also be contacted in order to locate Dr. C., if 
possible.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the MROC via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

1.  In light of recent decisions issued 
by the United States Court of Appeals for 
Veterans Claims (Court), the AMC must 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2003) are 
fully complied with and satisfied.  
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002).  This includes notifying the 
appellant (1) of 38 U.S.C.A. §§ 101(3), 
103 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.206 (2003) and the 
information and evidence not of record 
that is necessary to substantiate the 
claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to his claims.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
See Quartuccio, 16 Vet. App. 183; Charles 
v. Principi, 16 Vet. App. 370 (2002), and 
any other applicable legal precedent.  
The appropriate period of time for 
response should be allowed.  

?	The AMC should obtain copies of all 
treatment records for a left eye 
disorder for the veteran from the 
Kansas City VAMC since the May 2003 
statement of the case was issued.

?	The veteran should be asked to 
provide sufficient information to 
permit VA to request the 
aforementioned statement from Dr. 
C., formerly of the Wichita VAMC.  
Also, an attempt should be made 
to contact the Wichita VAMC in 
order to locate Dr. C.'s current 
location, if possible, to obtain 
copies of the statement to which 
the veteran has alluded.  It is 
noted that Dr. C. may have a 
different last name due to her 
recent marriage.  If the 
statement sought is not obtained, 
or Dr. C. cannot be located, the 
veteran and his representative 
should be notified of this in 
writing, with an explanation of 
the efforts taken to obtain it, 
and describe any further action 
to be taken.

2.  The evidence of record should be 
reviewed, including the May 1998 
Independent Medical Examination 
opinion, which was of record when the 
Board denied this issue originally in 
June 1998, and the evidence added to 
the record since the May 2003 
statement of the case.  In light of 
the foregoing, a determination should 
be made whether another medical 
opinion is necessary.  If it is 
decided that another medical opinion 
is not necessary, the specific 
reasons should be provided and 
discussed in the supplemental 
statement of the case.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



